BLD-271
                                                               NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                       No. 18-1034
                                       ___________

                                    TOBIA IPPOLITO,
                                               Appellant

                                             v.

    LISA IPPOLITO; THOMAS J. CRITCHLEY, JR., J.S.C., in Official Capacity as Judge
    of Superior Court, and Individual Capacity; MICHAEL E. HUBNER, J.S.C., in Official
     Capacity as Judge of Superior Court, and Individual Capacity; PHILLIP J. MAENZA,
        J.S.C., in Official Capacity as Judge of Superior Court, and Individual Capacity;
       SEBASTIAN M. CICITTA; LUCILLE A. CICITTA; WILLIAM LAUFER, ESQ.;
             LAUFER, DALENA, CADICINA, JENSEN & BOYD, LLC the firm
                           ____________________________________

                       On Appeal from the United States District Court
                                for the District of New Jersey
                          (D.N.J. Civil Action No. 2:16-cv-00531)
                         District Judge: Honorable Jose L. Linares
                        ____________________________________

                          Submitted for Possible Summary Action
                    Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    September 5, 2019
                 Before: AMBRO, KRAUSE, and PORTER, Circuit Judges

                            (Opinion filed: September 11, 2019)
                                         _________

                                         OPINION*


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Tobia Ippolito appeals from the District Court’s denial of a

“motion for relief from judgment” he filed, citing Federal Rule of Civil Procedure

60(b)(4) and 60(b)(6). In January 2016, Ippolito initiated an action in the District Court

relating to a then-pending state court matter. In February 2016, the District Court denied

Ippolito’s requests for intervention in the state court matter and dismissed his claims.

       Nearly two years later, Ippolito filed a motion in the District Court citing Rule

60(b). In his motion, Ippolito solely requested that several state court judgments entered

against him be vacated. The District Court denied his motion, and Ippolito timely

appealed.1

       The District Court did not err in denying Ippolito’s motion. Although Ippolito

cited Rule 60(b)(6) and 60(b)(6) in his motion, he did not demonstrate that he was

entitled to relief from the District Court’s earlier ruling because the judgment was void or

for any other reason. Further, as the District Court concluded, to the extent that Ippolito

requested in his motion that the District Court vacate state court judgments entered



1
  We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. See Ohntrup v.
Firearms Ctr., Inc., 802 F.2d 676, 678 (3d Cir. 1986) (per curiam) (“[M]ost post
judgment orders are final decisions within the ambit of 28 U.S.C. § 1291 as long as the
district court has completely disposed of the matter.”) (citation omitted). Generally, we
review orders denying Rule 60(b) motions for abuse of discretion, but we exercise
plenary review over orders granting or denying relief under Rule 60(b)(4). See Budget
Blinds, Inc. v. White, 536 F.3d 244, 251 & n.5 (3d Cir. 2008). We may summarily affirm
a district court’s decision “on any basis supported by the record” if the appeal fails to
present a substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011)
(per curiam).
                                             2
against him, the Rooker-Feldman doctrine bars a losing state-court party “from seeking

what in substance would be appellate review of [a] state judgment in a United States

district court.” See Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994); see also Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (explaining that the

Rooker-Feldman doctrine bars district courts from reviewing and rejecting unfavorable

state court judgments). Accordingly, we will summarily affirm the judgment of the

District Court.2




2
  Ippolito has requested declaratory relief on appeal relating to state court rulings that
were entered against him, as discussed above. In light of our disposition, his request is
denied.
                                             3